DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant's Information Disclosure Statements, filed on 9/13/2019 & 11/19/2020 haVE been received and entered into the record, however it fails to comply with 37 CFR 1.97(c) because it lacks a statement as specified in 37 CFR 1.97(e). Applicant is citing numerous references (a total of 35 pages with more than 500 entries).
It is impractical for the Examiner to review the references thoroughly with the number of references cited in this case. By initializing each of the cited references on the accompanying 1449 forms, the Examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review has been made of the cited references. 
MPEP § 2004.13 states: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft’d, 479 F.2d 1338, 178 USPQ 577 (Sth Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 
Further, it should be noted that an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant material from which he is presumed to have been able, with his experience and It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 180i (N~D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
        Regarding claim 1, line 1-2, the recitation “a method of determining container to leaf switch connectivity information of a data center utilizing at least one blade switch and at least one blade server” is vague and indefinite since the body of the claim does not recite such limitation. In line 4, it is not clear where link connectivity information is being received from. In line 5-6, the recitation “other information” is other information applicant refers to. In line 10-11, it is not clear what visual representation applicant refers to. Same rejection is applied to claims 9,17.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,425,288. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the instant application are transparently found in the U.S. Pat. # 10,425,288. The comparison between the instant application claims and the patented claims is as follows:
The instant application claim 1 is as follows:
1. A method of determining container to leaf switch connectivity information of a data center utilizing at least one blade switch and at least one blade server, the method comprising: receiving, at a network controller, link connectivity information; correlating, at the network controller, the link connectivity information with other information; determining, at the network controller, container to leaf switch connectivity information based on the correlating of the link connectivity information with other information; and generating a visual representation based on the container to leaf switch connectivity information.
The patent claim 1 is as follows:
 1. A method of determining container to leaf switch connectivity information of a data center utilizing at least one blade switch and at least one blade server, the method comprising: receiving, at a network controller, link connectivity information that includes south-bound neighboring information between the at least one blade switch of the data center and the at least one blade server of the data center; determining, at the network controller, the container to leaf switch connectivity information of the data center, based on the link connectivity information; and generating a visual representation of a topology of the data center based on the container to leaf switch connectivity information.
The instant application claim 9 is as follows:
  9. A data center comprising: at least one blade switch; at least one blade server; and  20Attorney Docket No. 085115-635089 (1011814-US.02) at least one network controller configured to: receive link connectivity information; correlate, at the network controller, the link connectivity information with other information; determine container to leaf switch connectivity information based on correlating of the link connectivity information with other information; and generate a visual representation based on the container to leaf switch connectivity information.
The patent claim 9 is as follows:
  9. A data center comprising: at least one blade switch; at least one blade server; and at least one network controller configured to: receive link connectivity information that includes south-bound neighboring information between the at least one blade switch of the data center and the at least one blade server of the data center; determine container to leaf switch connectivity information of the data center, based on the link connectivity information; and generate a visual representation of a topology of the data center based on the container to leaf switch connectivity information.
The instant application claim 17 is as follows:
 17. A non-transitory computer-readable medium having computer-readable instructions stored therein, which when executed by a processor, causes the processor to determine container to leaf switch connectivity information of a data center utilizing at least one blade switch and at least one blade server by: receiving link connectivity information; correlating, at the network controller, the link connectivity information with other information; determining the container to leaf switch connectivity information based on the correlating of the link connectivity information with other information; and generating a visual representation based on the container to leaf switch connectivity information.
The patent claim 17 is as follows:
  17. A non-transitory computer-readable medium having computer-readable instructions stored therein, which when executed by a processor, causes the processor to determine container to leaf switch connectivity information of a data center utilizing at least one blade switch and at least one blade server by: receiving, at a network controller, link connectivity information that includes south-bound neighboring information between the at least one blade switch of the data center and the at least one blade server of the data center; determining, at the network controller, the container to leaf switch connectivity information of the data center, based on the link connectivity information; and generating a visual representation of a topology of the data center based on the container to leaf switch connectivity information. 

 The limitation of instant application claims 2-8, 10-16, 18-20 corresponds to the patent claims 2-8, 10-16, 18-20 respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416